

NOTE MODIFICATION AND
RELEASE OF SECURITY AND GUARANTOR


This Note Modification Agreement  and Release of Security and Guarantor
(“Agreement”) is made and entered into as of the 31st day of December , 2009
(the “Effective Date”), by and among Isotec, Inc., a Colorado corporation
(“Borrower”), David J. Barnes, an individual (“Lender”) and World Am, Inc., a
Nevada corporation (“Guarantor”).


RECITALS


WHEREAS, Borrower and Lender are parties to that Secured Promissory Note dated
as of June 19, 2008 (the “Note”) pursuant to which Lender loaned to Borrower One
Hundred Twenty Five Thousand Dollars ($125, 000);


WHEREAS, Borrower and Lender are parties to that Security Agreement dated as of
June 19, 2008 (the “Security Agreement”) pursuant to which Borrower granted
Lender a security interest in certain assets of Borrower in consideration of
Borrower’s loan under the Note;


WHEREAS, Borrower and Lender are parties to that certain Note Modification
Agreement date as of August 1, 2008 (“Note Modification Agreement”), pursuant to
the payment schedule under the Note was revised and pursuant to which Lender
loaned to Borrower an additional Seventy Five Thousand Dollars ($75, 000);


WHEREAS, Lender and Guarantor are parties to that certain Guaranty of Payment
Agreement date as of August 1, 2008 (the “Guaranty”), pursuant to which
Guarantor guaranteed performance of Borrower’s obligations under the Note, as
amended by the Note Modification Agreement;


WHEREAS, Borrower is the sole shareholder of Isotec Security, Inc., a Colorado
corporation (“Purchaser”);


WHEREAS, concurrently with the execution and delivery of this Agreement,
Purchaser has purchased from Borrower all or substantially all of the assets of
Borrower’s Assets and Business, and has assumed certain liabilities of Borrower
including but not limited to Borrower’s liabilities under the Note, as amended
by the Note Modification Agreement, pursuant to the terms of that certain Asset
Purchase Agreement of even date entered into by and among the Borrower, the
Guarantor and the Purchaser, (the “Purchase Agreement”).


WHEREAS, as a material inducement to both Borrower and Guarantor to execute the
Purchase Agreement and to consummate the purchase of the Business (as defined in
the Purchase Agreement), Borrower and Guarantor has required that the Lender
agree, and Lender has agreed, to release Borrower and Guarantor from their
respective obligations, commitments and liabilities under the Note, as amended,
the Security Agreement and the Guaranty;


NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein, the parties agree as follows:

 
1

--------------------------------------------------------------------------------

 

1.  Release of Obligations Under The Note; Termination of Agreements.


(a)  Notwithstanding anything to the contrary in the Note, as amended by the
Note Modification Agreement, the Security Agreement or the Guaranty, Lender
hereby remises, releases and forever discharges Borrower and Guarantor, as well
as their respective shareholders, officers, employees, agents and
representatives, from all obligations arising at any time under the Note, the
Note Modification Agreement, the Security Agreement or the Guaranty, including
all manner of claims, demands, causes of action, losses, costs (including,
without limitation, reasonable court costs and attorneys' fees), liabilities or
damages of any kind or nature whatsoever relating thereto, and agrees that the
Security Agreement and Guaranty (the “Terminated “Agreements”), and any and all
provisions thereof including any provisions which would otherwise survive
termination, are hereby terminated and of no further force or effect.


(b) In accordance with the foregoing provision, the parties further agree that
Section 2 of the Note (entitled “Security”) is hereby deleted in its entirety.


(c)  Borrower recognizes Purchaser as Borrower’s successor-in-interest in and to
the Note, as amended by the Note Modification Agreement, and that Purchaser has
assumed all obligations, commitments and liabilities of Borrower under the Note,
as amended. Following the Effective Date of this Agreement, the term “Company”
and “Borrower”, as used in the Note and Note Modification Agreement,
respectively, shall refer to the Purchaser.  Lender accepts the liability of
Purchaser in lieu of the liability of Borrower and Guarantor with respect to all
obligations, commitments and liabilities arising under or in connection with
Note, as amended.


(d)  Lender shall promptly execute and deliver to the Borrower and Guarantor
such documents and instruments, and take such other action, reasonably requested
by the Borrower or Grantor as shall be necessary to evidence of the termination
of all security interests and guarantees given by the Borrower and Guarantor
under the Security Agreement and Guaranty, respectively.


 2.  Notices.  Any notice, demand, consent, approval, direction, agreement or
other communication required or permitted hereunder or under any other documents
in connection herewith shall be in writing and shall be directed as follows:


If to Borrower:
Isotec, Inc.
 
c/o World Am, Inc.
 
4340 Von Karman Avenue, Suite 200
 
Newport beach, CA 92660
 
Attn:  Frederick T. Rogers
   
If to Lender:
David J. Barnes 25442 Rapid Falls Road
 
Laguna Hills, CA 92653
   
If to Guarantor:
World Am, Inc.
 
4340 Von Karman Avenue, Suite 200
 
Newport beach, CA 92660
 
Attn:  Frederick T. Rogers


 
2

--------------------------------------------------------------------------------

 

All notices, demands, requests, consents or approvals that may or are required
to be given by any party to another shall be in writing and shall be
deemed  given (i) when actually received by the other party, if served
personally; (ii) one business day after deposit with  a nationally-recognized
overnight courier with return receipt; or (iii) three business days after
deposit with by United States registered or certified mail, postage prepaid,
return receipt requested, in each case addressed to such other party at the
address specified above or at such other place as such other party may from time
to time designate by notice in writing to the other parties hereto.


3.  Miscellaneous.


(a)  Each provision of this Agreement shall extend, bind and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.


(b)  This Agreement contains the entire agreement between the parties, and all
prior negotiations and agreements are merged in this Agreement. This Agreement
may not be changed, modified or discharged, in whole or in part, except by a
written instrument executed by the party against whom enforcement of the change,
modification or discharge is sought.


(c)  This Agreement may be executed in any number of counterparts, each of which
upon execution and delivery shall be considered an original for all purposes;
provided, however, all such counterparts shall, together, upon execution and
delivery, constitute one and the same instrument.


(d)  Any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not apply to the interpretation of
this Agreement or any amendments or exhibits hereto.


(e)  This Agreement shall be governed in all respects by the laws of the State
or Commonwealth in which the Premises are located.


(f)  If any term or provision of this Agreement or any application thereof shall
be invalid or unenforceable, the remainder of this Agreement and any other
application of such term shall not be affected thereby.


     4.  All Parties Consent.  Each of Lender, Borrower and Guarantor consent to
all of the provisions of this Agreement.  Each of Lender, Borrower and Guarantor
further consent to re-execute this Agreement in the presence of a notary public
if requested by Borrower or Guarantor.


IN WITNESS WHEREOF, the parties have made this Agreement effective as of the day
and year first above written.


 [Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 



LENDER
     
David J. Barnes
 
BORROWER:
ISOTEC, INC.
   
By:
 
Name:  Fred T. Rogers
Title: Chief Executive Officer
   
GUARANTOR:
WORLD AM, INC.
   
By:
 
Name:  Fred T. Rogers
Title: Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 

STATE OF      )
              )  ss:
COUNTY OF     )


The foregoing instrument was acknowledged before me this __ day of _________,
200_, by David J. Barnes, an individual residing at
_____________________________________________, on my own behalf.



 
Notary Public
My Commission Expires:



STATE OF      )
              )  ss:
COUNTY OF     )


The foregoing instrument was acknowledged before me this __ day of _________,
200_, by Fred T. Rogers, Chief Executive Officer of Isotec, Inc., a Nevada
corporation, on behalf of the corporation.



 
Notary Public
My Commission Expires:



STATE OF      )
              )  ss:
COUNTY OF     )


The foregoing instrument was acknowledged before me this __ day of _________,
200_, by Fred T. Rogers, Chief Executive Officer of World Am, Inc., a Nevada
corporation, on behalf of the corporation.



 
Notary Public
My Commission Expires:


 
5

--------------------------------------------------------------------------------

 